UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 4, 2010 Date of Report (Date of earliest event reported) The Hershey Company (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-183 23-0691590 (Commission File Number) (IRS Employer Identification No.) 100 Crystal A Drive, Hershey, Pennsylvania17033 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number, including area code:(717) 534-4200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT Item 5.07 Submission of Matters to a Vote of Security Holders The Hershey Company’s Annual Meeting of Stockholders was held on May 4, 2010. The following directors were elected by the holders of Common Stock and Class B Common Stock, voting together without regard to class: Name Votes For Votes Withheld Broker Non-Votes Pamela M. Arway Robert F. Cavanaugh 21,762,033 Charles A. Davis James E. Nevels 21,411,618 Thomas J. Ridge David J. West LeRoy S. Zimmerman The following director was elected by the holders of the Common Stock voting as a class: Name Votes For Votes Withheld Broker Non-Votes David L. Shedlarz Holders of the Common Stock and the Class B Common Stock, voting together, ratified the appointment of KPMG LLP as the Company’s independent auditors for 2010. Stockholders cast 743,503,634votes for the appointment, 1,451,127votes against the appointment and abstained from casting 360,935votes on the appointment of independent auditors. No other matters were submitted for stockholder action. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May6, 2010 THE HERSHEY COMPANY By: /s/ Humberto P. Alfonso Humberto P. Alfonso Senior Vice President, Chief Financial Officer
